Citation Nr: 1202171	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for bilateral foot bunions.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for migraines, to include as secondary to service-connected sinusitis and/or allergic rhinitis.

7.  Entitlement to service connection for bilateral plantar fasciitis.

8.  Entitlement to service connection for pelvic instability (hip disorder).

9.  Entitlement to a rating higher than 20 percent for service-connected fibromyalgia.

10.  Entitlement to a rating higher than 10 percent for service-connected posttraumatic stress disorder (PTSD).

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & M.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1996 to April 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2008, September 2009, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral knee disorder, bilateral foot bunions, lumbar spine disorder, IBS, GERD, migraines, bilateral plantar fasciitis, pelvic instability, entitlement to increased ratings for fibromyalgia, PTSD, and entitlement to TDIU.

The Board notes that the Veteran was denied service connection for bilateral knees, a lumbar spine disorder, IBS, GERD, migraines, bilateral plantar fasciitis, and pelvic instability, due to a lack of diagnoses at the time of VA examinations in July and August 2006.  However, recent VA outpatient notes indicate the Veteran carries diagnoses of these conditions (knee arthralgia, sciatica, IBS, GERD, migraines, bilateral plantar fasciitis, and hip arthralgia) throughout the course of the appeal.  See Active Medical Problems List May 2010 and June 2009 and VA outpatient note March 2009.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

As such, the Board finds the Veteran should be afforded new VA examinations to determine the nature and etiology of the claimed disorders, taking into consideration that she has been diagnosed and treated for the above mentioned disorders. 

Concerning the issue of entitlement to service connection for bilateral foot bunions, the Board notes the Veteran was diagnosed with mild bilateral bunions in August 2006, which the examiner noted were the result of congenital pes planus.  Mild bilateral pes planus was noted upon pre-service examination in November 1995.  Additionally, the Veteran was diagnosed with a hallux valgus deformity, bilaterally, in a December 2009 VA examination.  To date, no medical opinion has been obtained regarding whether the Veteran's time in service aggravated her hallux valgus deformity.  A VA examination is necessary to obtain a medical opinion.

The Veteran is also seeking entitlement to increased ratings for her service-connected fibromyalgia and PTSD.  The Board notes that the most recent VA examinations for these disorders were in November 2009 and December 2009, more than two years ago.  The Board finds a remand is necessary to afford the Veteran contemporaneous examinations.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Finally, the Veteran is seeking entitlement to TDIU.  Service connection has been established for the following disorders:  fibromyalgia at 20 percent disabling; allergic rhinitis with Eustachian tube ear dysfunction at 10 percent disabling; posttraumatic stress disorder at 10 percent disabling; contact dermatitis with facial acne at 10 percent disabling; sinusitis at 10 percent disabling, for a total rating of 50 percent.  The Board finds that the pending TDIU claim will be affected by the decision regarding service connection and increased ratings for the Veteran's disabilities.  As such, a decision as to the issue of TDIU will be deferred pending resolution of the other issues.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records, including those from West Florida Hospital, Florida Naval Hospital, and all VA treatment records.

2.  Afford the Veteran a VA examination for a bilateral knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including range of motion measurements.  Identify all current disabilities.  If a current diagnosis is not identified, reconcile that fact with other diagnoses for this disorder that are of record.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that any diagnosed knee disorder is causally or etiologically related to the Veteran's time in service; or,

b) is proximately due to or aggravated by her service-connected fibromyalgia;

c) is proximately due to or aggravated by her lumbar spine disorder.

The examiner should discuss medical evidence indicating that the Veteran has been diagnosed with knee arthralgia.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Afford the Veteran a VA examination for bilateral foot bunions.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Identify all current disabilities.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral foot bunions are causally or etiologically related to the Veteran's time in service or were aggravated by the Veteran's time in service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Afford the Veteran a VA examination for a lumbar spine disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including range of motion measurements.  Identify all current disabilities.  If a current diagnosis is not identified, reconcile that fact with other diagnoses for this disorder that are of record.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed lumbar disorder:

a) Is causally or etiologically related to the Veteran's time in service; or,

b) Is proximately due to or aggravated by her service-connected fibromyalgia.

The examiner should discuss medical evidence indicating that the Veteran has been diagnosed with sciatica.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Afford the Veteran a VA examination for irritable bowel syndrome.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Identify all current disabilities.  If a current diagnosis is not identified, reconcile that fact with other diagnoses for this disorder that are of record.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed IBS:

a) Is causally or etiologically related to the Veteran's time in service; or,

b) Is proximately due to or aggravated by her service-connected fibromyalgia.  

The examiner should discuss medical evidence indicating that the Veteran has been diagnosed with IBS.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Afford the Veteran a VA examination for gastroesophageal reflux disease.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Identify all current disabilities.  If a current diagnosis is not identified, reconcile that fact with other diagnoses for this disorder that are of record.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed GERD:

a) is causally or etiologically related to the Veteran's time in service; or,

b) is proximately due to or aggravated by her service-connected fibromyalgia.  

The examiner should discuss medical evidence indicating that the Veteran has been diagnosed with GERD.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Afford the Veteran a VA examination for migraines, to include as secondary to service-connected sinusitis and/or allergic rhinitis.  Identify all current disabilities.  If a current diagnosis is not identified, reconcile that fact with other diagnoses for this disorder that are of record.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed migraine disorder:

a) is causally or etiologically related to the Veteran's time in service; OR, 

b) is proximately due to or aggravated by her service-connected sinusitis and/or allergic rhinitis.

The examiner should discuss medical evidence indicating that the Veteran has been diagnosed with migraines.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  Afford the Veteran a VA examination for bilateral plantar fasciitis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Identify all current disabilities.  If a current diagnosis is not identified, reconcile that fact with other diagnoses for this disorder that are of record.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral plantar fasciitis is causally or etiologically related to the Veteran's time in service.  

The examiner should discuss medical evidence indicating that the Veteran has been diagnosed with bilateral plantar fasciitis.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

9.  Afford the Veteran a VA examination for pelvic instability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including range of motion measurements.  Identify all current disabilities.  If a current diagnosis is not identified, reconcile that fact with other diagnoses for this disorder that are of record.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed pelvic instability (hip disorder) is:

a) causally or etiologically related to the Veteran's time in service; or,

b) proximately due to or aggravated by her service-connected fibromyalgia.

The examiner should discuss medical evidence indicating that the Veteran has been diagnosed with hip arthralgia.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

10.  Afford the Veteran a VA examination to determine the severity of her fibromyalgia.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The pertinent rating criteria must be provided to the examiner.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

11.  Afford the Veteran a VA examination to determine the severity of her PTSD.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

12.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.

13.  After all of the above actions have been completed, readjudicate the claims, including the claim for TDIU.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


